     Case 2:21-cv-00723-KJM-DMC Document 9 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESIRAI GOMEZ,                                    No. 2:21-CV-0723-KJM-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects that Defendant has been served. See ECF No. 4. Pursuant to

21   Eastern District of California General Order 615, this action is stayed pending filing of the

22   Certified Administrative Record by defendant. Once filed, the stay will be lifted and the Court

23   will set a schedule for the case.

24                  IT IS SO ORDERED.

25   Dated: July 29, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
     Case 2:21-cv-00723-KJM-DMC Document 9 Filed 07/29/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
